Case 1:19-cv-06234-AT Document 34 Filed 04/17/20 Page 1 of 1

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK SEES EON EES ED
CLAUDETTE GRIFFITH, DOC #:
DATE FILED: _ 4/17/2020
Plaintiff,

-against- 19 Civ. 6234 (AT)

METROPOLITAN TRANSIT AUTHORITY- ORDER

NEW YORK CITY TRANSIT,and JESSE
WRIGHT SEDER, individually,

 

Defendants.
ANALISA TORRES, District Judge:

 

An initial pretrial conference is scheduled in this action for April 23, 2020, at 10:40 a.m. The
conference will proceed in accordance with the Court’s Emergency Rules and Practices in light of
COVID-19. Accordingly, it is ORDERED that at 10:40 a.m. on April 23, 2020, the parties shall call
into the Court’s dedicated conference line at (888) 398-2342, and then enter the access code 559-
8827, followed by the pound sign.

SO ORDERED.

Dated: April 17, 2020
New York, New York

On-

ANALISA TORRES
United States District Judge

 
